Dibell, J.
(dissenting.)
I dissent. I am unable to agree with the conclusion of the majority that the evidence sustains a conviction. Except for his disappearance after indictment it likely would not be claimed that the evidence sufficiently connects Eohweter with the crime. His disappearance properly weighs against him. Except for that the case on the record before us is stronger against the third man and no one now claims that he did anything wrong. Eohweter’s alibi was supported by evidence not seriously attacked. The proprietor of the leading hotel, where he worked, saw him about 8:15 or 8:20, and a boy in the employ of the hotel saw him in bed a little before 9. His time for getting up in the morning was 5. The Sathre family fix the time of the theft very definitely at 9 and there is corroboration by the testimony of the rural mail carrier to whose house one of the boys went to telephone. No one saw the auto go and no one saw it return. It was in an uninclosed garage at 6 in the evening. But proof of an alibi like proof by circumstantial evidence has elements of weakness. One mistaken fact spoils it all.
The identification of the car is far from certain, not because many Ford autos would be equipped with tires such as the state claims this one was, but because the identification of the tracks on the road might easily be a mistaken one, and especially so when pressed on by a desire to get the guilty party, honestly suspected at the time to be Green. The state made no use of the footprints in the mud of the man who went from the auto to the house though its witness noted and measured them.
In considering the question of the guilt of Green his testimony may be put aside. He is interested. His appearance as a witness may not have been good. His testimony may not read particularly well. He had no background of good character. There are just two circumstances. One is the use of the packing company’s auto doubtfully proved. The other is that Green and Eohweter and the *134third party were at Sathre’s house the day before. There is no dispute about this latter circumstance. That they fished for an hour or two is not disputed. That Green transacted legitimate business with Sathre in getting a release of his right to the additional issue of packing company stock is conceded. He had times before transacted business with Sathre in his house. He had bought produce there before. The state’s theory that he took Rohweter and the third man there to get the situation so that Rohweter could later commit a robbery is a suggestion. There is of course no evidence of it. Such purpose is assumed from the fact that they were there. It may be noted that Green says, and the state does not deny, that Rohweter and the third man stayed on the outside of the house and only came in when tired of waiting for him — a circumstance not wholly in keeping with the state’s theory.
Sathre had kept his money in his house for years, distrusting banks, and many knew it. He paid his bills from there openly. He paid for his auto from there in midsummer in the presence of the selling agent. He feared banks but had no fear that his money would be stolen and did not conceal it.
To justify a conviction of Green the jury must have found that Rohweter committed the theft. It may be conceded, for the purpose of the case, that the jury could so find. It must then be inferred, to convict Green, that he had an understandnig with Rohweter that the latter should commit the theft — that to that extent he participated in it. And the inference that he did is based on the fact that he and Rohweter and the third man were there the day before, and Rohweter saw, what many knew, where Sathre kept his money, and that the packing company auto was used. This is all there is to it. The evidence furnishes a ground for suspicion. Others might be suspected. Rohweter, seeing where Sathre kept his money, may have taken the packing company auto and have gone for it. There is a suspicion supported by his disappearance. Green may have been a party to it. There is no proof of it unless it be a sufficient condemning circumstance that he had the knowledge that Rohweter had, as well as prior knowledge, and that the auto used was the one which he commonly drove.
*135It does not seem to me that the circumstantial evidence makes a case of guilt within the rule, accurately stated by the trial court, that there could not be a conviction “if the circumstances in the case can be explained upon any other reasonable theory than that of guilt of the defendant.” Of course Green may be guilty. Rohweter may be guilty. Both may be innocent. Sometimes those accused are guilty with less suspicious circumstances against them. Sometimes they are innocent with much more suspicious circumstances surrounding them. There must be more than proof of the corpus delicti with attending circumstances deemed suspicious. There may be a crime without an ascertained criminal. Whatever the fact is, to my mind there is a lack of proof and the evidence does not meet the test of the legal sufficiency of circumstantial evidence.